PER CURIAM:
George Van Wagner appeals the district court’s order dismissing his civil action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Van Wagner v. Residential Funding Co., No. 3:ll-ev-00066-JPB-DJJ, 2011 WL 5825775 (N.D.W.Va. Nov. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.